Case: 10-40051 Document: 00511362598 Page: 1 Date Filed: 01/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 26, 2011
                                       No. 10-40051
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JUAN CARLOS ROMERO YESCAS,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                                  No. 5:09-CR-1749




Before HIGGINBOTHAM, SMITH, and ELROD, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*
       Juan Carlos Romero Yescas contends that the district court denied him his
right to allocute at sentencing when it failed to renew its initial offer to speak.
Following United States v. Washington, 44 F.3d 1271 (5th Cir. 1995), we find no



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40051 Document: 00511362598 Page: 2 Date Filed: 01/26/2011



                                   No. 10-40051

error and affirm the judgment of sentence.


                                          I.
      Romero Yescas pleaded guilty of being unlawfully found in the United
States after having been previously removed under 8 U.S.C. § 1326(a) and (b)(2).
At sentencing, he was represented by Tito Alfaro. The district court told Romero
Yescas that, “[a]s you have witnessed earlier, you have a right to speak about
your sentence and your lawyer has the right to speak about your sentence and
the government’s lawyer has the right to speak. As between you and Mr. Alfaro,
who shall go first?” Alfaro volunteered to speak first, and Romero Yescas verbal-
ly agreed.
      After Alfaro spoke, the prosecutor responded, and a short colloquy ensued
between the two lawyers concerning the extent to which a prior conviction
showed a propensity for violence. After a minute or two, the court broke in and
said, “Gentlemen, I—I’ve heard enough and I’ve read enough where I think I’m
ready to sentence him.” After several questions to the lawyers, the court then
said, “[t]he sentence—I’m—I’m done” and sentenced Romero Yescas without ad-
dressing him again to give him a chance to speak. Romero Yescas argues that
the court denied him the right to allocute before sentencing.


                                         II.
      Because Romero Yescas did not object to the alleged failure to let him allo-
cute, we apply plain-error review. See United States v. Reyna, 358 F.3d 344, 350
(5th Cir. 2004). First, we ask whether the district court committed plain error
that affected Romero Yescas’s substantial rights. Id. If so, we will correct that
error only if it “‘seriously affect[s] the fairness, integrity or public reputation of
judicial proceedings.’” Id. (quoting United States v. Olano, 507 U.S. 725, 732
(1993)).

                                          2
     Case: 10-40051 Document: 00511362598 Page: 3 Date Filed: 01/26/2011



                                    No. 10-40051

      Federal Rule of Criminal Procedure 32(i)(4) requires the court, before im-
posing sentence, to “address the defendant personally in order to permit the de-
fendant to speak or present any information to mitigate the sentence.” To satis-
fy that rule, “the court, the prosecutor, and the defendant must at the very least
interact in a manner that shows clearly and convincingly that the defendant
knew he had a right to speak on any subject of his choosing prior to the imposi-
tion of sentence.” United States v. Echegollen-Barrueta, 195 F.3d 786, 789 (5th
Cir. 1999) (quoting United States v. Myers, 150 F.3d 459, 462 (5th Cir. 1998)).
The court must communicate “unequivocally” that the defendant has the right
to allocute by making a personal inquiry directed to the defendant, not his
counsel. United States v. Magwood, 445 F.3d 826, 829 (5th Cir. 2006).
      Although the court unequivocally informed Romero Yescas that he had “a
right to speak about [his] sentence” and asked whether he or his attorney would
speak first, it failed to give Romero Yescas another opportunity to speak after
the attorney did so. We confronted a similar situation in United States v. Wash-
ington, 44 F.3d 1271 (5th Cir. 1995).
      In Washington, the district court told the defendant that “[b]efore sen-
tence is imposed, I’ll hear from [the defendant] and [his attorney].” Id. at 1276
(first alteration in original). The court then asked who would speak first, and
the lawyer proceeded to plead for a lower sentence. Id. Although it is evident
that the court intended to return to the defendant to allow him to speak, it
failed to do so, instead proceeding directly to sentencing. Id. at 1277. We held
that “a district judge’s failure to renew a previous offer of allocution does not vio-
late Rule 32,” particularly where the defendant “could not have helped but un-
derstand that he had been issued a personal invitation by the trial judge.” Id.
(citing United States v. Franklin, 902 F.2d 501, 507 (7th Cir. 1990)). Washington
informs the conclusion here that the district court did not err by failing to renew
its previous offer of allocution.

                                          3
     Case: 10-40051 Document: 00511362598 Page: 4 Date Filed: 01/26/2011



                                    No. 10-40051

      Romero Yescas makes three arguments in an attempt to distinguish Wash-
ington. First, he notes that Alfaro indicated that Romero Yescas wanted to allo-
cute, by telling the court that he would “go first,” thus implying that Romero
Yescas would “go second.” If so, that merely supports the conclusion that Ro-
mero Yescas understood that he had the right to allocute and that the court ful-
filled its duty with its first offer to him.
      Second, Romero Yescas contends that the court cut off further discussion
by saying, “Gentlemen, I—I’ve heard enough and I’ve read enough where I think
I’m ready to sentence him,” and “[t]he sentence—I’m—I’m done.” Read as a
whole, however, the transcript indicates that those statements served merely to
indicate to the attorneys that they should cease their argument about the weight
to be assigned to the previous conviction. The court did not direct the state-
ments to Romero Yescas or cut him off while he was speaking or indicate that
the previous invitation to allocute was not open.
      Third, Romero Yescas points out that after sentencing, he told the court
that he thought the sentence was too long. He asks us to infer that he wanted
to say something about the sentence. We decline to adopt that inference.
      In context, the court asked Romero Yescas whether he had “[a]ny other
questions” about the sentence, to which he replied, “No. That’s a lot of time. I
want to appeal if there is no problem.” Far from indicating that he had more to
say about the sentence, that colloquy shows that Romero Yescas declined a fur-
ther invitation to speak, instead satisfying himself with the prospect of an ap-
peal. In any event, his statements after sentencing are irrelevant to whether the
court gave him the required opportunity to allocute before sentencing.
      Romero Yescas’s attempt to distinguish Washington is unavailing. There
is no plain error. The judgment of sentence is AFFIRMED.




                                           4